United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1910
                      ___________________________

                                 Daniel J. Scott

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                             Mary Benson, ARNP

                     lllllllllllllllllllll Defendant - Appellee

   Iowa Civil Commitment Unit for Sex Offenders; Dr. Jason Smith, Director

                          lllllllllllllllllllll Defendants
                                  ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Sioux City
                               ____________

                          Submitted: January 5, 2017
                           Filed: January 10, 2017
                               [Unpublished]
                               ____________

SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Daniel J. Scott appeals the district court’s1 adverse grant of judgment following
a bench trial in his 42 U.S.C. § 1983 action. We find no error in the district court’s
conclusion that the care provided to Mr. Scott by defendant Mary Benson, ARNP,
before September 6, 2010, did not rise to the level of deliberate indifference. See
Smith v. AS Am., Inc. 829 F.3d 616, 622 (8th Cir. 2016) (if evidence could lead to
two plausible conclusions, district court’s choice between them cannot be clearly
erroneous); Schaub v. VonWald, 638 F.3d 905, 915 (8th Cir. 2011) (deliberate
indifference must be measured by defendant’s knowledge at time in question, not by
perfect vision of hindsight); Senty-Haugen v. Goodno, 462 F.3d 876, 889-90 (8th Cir.
2006) (deliberate indifference is higher standard than gross negligence).
Accordingly, the judgment of the district court is affirmed, see 8th Cir. R. 47B; and
the motion to withdraw filed by Mr. Scott’s appointed counsel is denied as moot.
                         ______________________________




      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                          -2-